FOURTH DIVISION
                                 DOYLE, P. J.,
                            COOMER and MARKLE, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                       June 14, 2019




In the Court of Appeals of Georgia
 A19A0346. CARR v. THE STATE.

       COOMER, Judge.

       Following a jury trial, Jeffrey Carr was convicted on three counts of violating

the Georgia Racketeer Influenced and Corrupt Organizations Act (“RICO”).1 On

appeal, Carr challenges the sufficiency of the evidence to convict him on all counts,

and argues the trial court erred in its instruction to the jury. Carr further contends that

the trial court erred in the admission of certain opinion and ultimate issue testimony

that was not based on a witness’ first-hand knowledge. Lastly, Carr argues that his

trial counsel was ineffective. Finding no error, we affirm.




       1
       Carr was tried and convicted on all counts along with his co-defendant father,
Joseph Carr. Joseph Carr’s conviction is not a subject of this appeal.
             On appeal from a criminal conviction, we view the evidence in the
      light most favorable to the verdict, with the defendant no longer
      enjoying a presumption of innocence. We neither weigh the evidence
      nor judge the credibility of witnesses, but determine only whether, after
      viewing the evidence in the light most favorable to the prosecution, a
      rational trier of fact could have found the essential elements of the crime
      beyond a reasonable doubt.


Falay v. State, 320 Ga. App. 781, 781 (740 SE2d 738) (2013) (citations omitted). So

viewed, the evidence established that between 2009 and 2013 Carr took or received

more than $3,046,934 from a 93 year old widow. The widow, who is characterized

as a very frugal person, has an estate worth an estimated 20 to 25 million dollars. At

trial, the widow testified that she never gave Carr permission to take three and a half

million dollars from her, denied ever giving gifts of thousands of dollars to anyone,

and denied ever purchasing vehicles for anyone.

      Following the widow’s testimony at trial, the jury heard testimony from the

widow’s former business manager and attorney-in-fact under a previous financial

power of attorney, Charles Olsen. Olsen testified that he and the widow would meet

weekly or every other week so that he could assist the widow with financial and legal

matters. Olsen served as the widow’s attorney-in-fact from 2007 to 2010. Olsen stated

that in the time that he served as her attorney-in-fact and business manager, only once

                                          2
did the widow give a gift worth thousands of dollars. Olsen, in his capacity as the

widow’s business manager, learned that certain property belonging to the widow had

been sold without his knowledge or involvement at Carr’s behest for a price below

real market value. Olsen was ultimately removed as the widow’s attorney-in-fact after

Carr insinuated himself into the widow’s life and Olsen’s relationship with the widow

diminished. During the four years Olsen served as the widow’s business manager and

attorney-in-fact, he received approximately $65,000 as compensation for his services.

      The widow’s conservator testified that he was appointed by the court to

represent the widow in 2014. He became the widow’s personal attorney in March

2013, and was given financial power of attorney about a month later. At that time, the

widow’s taxes from 2010 to 2013 had not been paid, her estate was in disarray, and

the widow was not aware of the seriousness of her financial condition. The

conservator, who specializes in fiduciary law, testified that Carr engaged in egregious

transactions while administering the widow’s estate. Specifically, the conservator

testified that there was “transfer after transfer after transfer after transfer of money”

to Carr’s name from the widow’s accounts, and noted that such transfers were

uncommon for someone with a financial power of attorney. The conservator found

two transactions to Carr’s personal accounts particularly suspicious and problematic:

                                           3
one transfer for around $1 million and another transfer for around $700,000. Those

transfers related to the controversial sale of property that had belonged to the widow,

at which the widow was not present for the sale. The conservator noted the

irregularity in how over the course of one year, nearly 100 checks were written to

Carr in flat amounts with no real accounting as to how and why they were written.

The conservator testified that throughout his time of involvement with the widow’s

estate, she never directed him to give gifts of thousands of dollars to non-family

members.

      The investigator in charge of the case testified that he first became aware of

potential irregularities with the widow’s bank account in 2011. The investigator

discovered that 47 checks totaling $507,735 were drawn on an account that was

funded by the widow. The investigator stated that several of the checks drawn on the

widow’s account were made payable to Carr for reimbursement of the widow’s

expenses; however, the investigator noted that Carr effectively double dipped because

payments of those same expenses were paid directly out of the widow’s account.

There were a total of 96 transactions where checks were written payable to Carr

wherein the memo line of the checks indicated that the funds were for specific

purposes to be paid by Carr on behalf of the widow, yet the investigator could not

                                          4
find the corresponding transactions from Carr’s account to show the payments had

actually been made.

      The investigator further testified that through undue influence, Carr gained the

trust of the widow and ultimately became the widow’s ‘s attorney-in-fact under a

financial power of attorney. His investigation revealed that Carr used his influence

over the widow to isolate her from her friends and anyone who wanted to contact her.

In one particular instance, after the widow was hospitalized to treat injuries from a

fall, Carr arranged for her to receive rehabilitative treatment fifty to sixty miles away

from her Cobb County home at a facility in Gainesville, Georgia, five miles from

Carr’s residence. The jury heard testimony that although the widow had expressed a

desire to go to a rehabilitation facility near her home, Carr had her move to an

assisted living facility near his home. Later, under questionable circumstances, the

widow was moved to the residence of Carr’s mother and father, who also lived in

Gainesville, Georgia. A close friend of the widow testified that for the three years

leading up to the trial, the widow had “just sort of disappeared” and that despite her

best efforts, she was unable to get in contact with the widow. Starting in 2011, there

were approximately three or four inquiries by adult protective services related to



                                           5
allegations of potential abuse of the widow. However, none of the referrals to adult

protective services resulted in any official action.

      An expert in forensic accounting and fraud examination testified that after

conducting a review of the various accounts belonging to the widow, Carr, and his

father, the expert discovered that over $3 million left the widow’s accounts and was

designated for Carr, Carr’s father, and other Carr family members. The expert noted

that while some of the funds designated for Carr had been spent on “fun” items such

as basketball tickets, clothing, jewelry, and other miscellaneous spending, she could

not discern any benefit the widow may have received from the spending. The expert

further testified that the widow was still paying her own expenses throughout the

relevant period.

      The expert went on to testify regarding the predicate acts 1 through 25 in the

indictment and confirmed them all with some exceptions. An example of an exception

was in relation to predicate act 8 where the expert could see that approximately

$63,000 in cash was withdrawn from the widow’s accounts, but could not definitively

state whether Carr or his father had deposited the checks or received the cash. The

expert explained that while she could confirm from the documents that certain

transactions occurred, she could not confirm who actually received the cash. The

                                           6
expert also testified that although she is not a handwriting expert, as part of her

training and responsibility she looks for things that are “odd and suspicious” and is

trained to identify discrepancies in signatures and handwriting. The expert stated that

during her investigation, she noticed substantial differences in the signatures on the

checks she reviewed.

      Carr was indicted on three counts of violating Georgia’s RICO Act, and

ultimately convicted on all counts and sentenced to 40 years with 10 to serve in

confinement. Carr filed a motion for new trial, which the trial court denied following

a hearing. This appeal followed.

      1. As a threshold matter, Carr contends that the evidence adduced at trial was

insufficient for a jury to find him guilty beyond a reasonable doubt of all three counts

in the indictment. More specifically, Carr argues that (1) the indictment did not

sufficiently allege and the State did not prove any acts involving theft; and (2) there

was no evidence of concealment to support the money laundering predicates. We

disagree.

      In counts 1 through 3 of the indictment, the State charged Carr in considerable

detail with conspiring to acquire money and property through a pattern of

racketeering activity (OCGA § 16-14-4 (c)) which was carried out by his participation

                                           7
in an unlawful enterprise (OCGA § 16-14-4 (a)-(b)). OCGA § 16-14-4 (2010)

provides that:

      (a) It is unlawful for any person, through a pattern of racketeering
      activity or proceeds derived therefrom, to acquire or maintain, directly
      or indirectly, any interest in or control of any enterprise, real property,
      or personal property of any nature, including money.


      (b) It is unlawful for any person employed by or associated with any
      enterprise to conduct or participate in, directly or indirectly, such
      enterprise through a pattern of racketeering activity.


      (c) It is unlawful for any person to conspire or endeavor to violate any
      of the provisions of subsection (a) or (b) of this Code section.


      “A person participates in a pattern of racketeering activity when he or
      she engages in at least two acts of racketeering activity in furtherance of
      one or more incidents, schemes, or transactions that have the same or
      similar intents, results, accomplices, victims, or methods of commission
      or otherwise are interrelated by distinguishing characteristics and are not
      isolated incidents.”


Cotman v. State, 342 Ga. App. 569, 585 (2) (804 SE2d 672) (2017) (footnote and

punctuation omitted). “A conviction under RICO is a two-step process: (1) proving

that appellant has committed two or more offenses of the sorts included in the RICO



                                          8
statutes, and (2) proving that the two or more offenses have been committed as a part

of an enterprise engaging in a pattern of racketeering activity, as defined in the RICO

Act.” Martin v. State, 189 Ga. App. 483, 495 (10) (376 SE2d 888) (1988).

      The indictment charged Carr with committing thirty-six predicate acts: twenty-

five acts involving theft and eleven acts involving money laundering. As to the acts

involving theft, OCGA § 16-8-2 provides that “[a] person commits the offense of

theft by taking when he unlawfully takes or, being in lawful possession thereof,

unlawfully appropriates any property of another with the intention of depriving him

of the property, regardless of the manner in which the property is taken or

appropriated.” Despite Carr’s argument that he did not unlawfully obtain the widow’s

property because the money he received were gifts and/or reimbursement for his

service as the widow’s attorney-in-fact, the widow testified that she never authorized

Carr to take $3.5 million from her. The victim’s court appointed conservator also

testified that Carr engaged in egregious transactions whereby multiple checks were

written to Carr from the widow’s accounts with no clear purpose or benefit to the

widow. Moreover, a forensic accounting expert testified that her investigation

confirmed several predicate acts of theft committed by Carr.



                                          9
      We note that a RICO conviction only requires proof that the defendant has

committed two or more offenses of the kind included in the RICO statutes, and the

State is under no obligation to prove all of the predicate offenses alleged in the

indictment. See Bethune v. State, 198 Ga. App. 490, 491 (1) (402 SE2d 276) (1991).

Consequently, the jury could have adduced from the ample evidence presented at trial

at least two instances involving theft as charged in the indictment where Carr used

his position as attorney-in-fact to unlawfully appropriate money from the widow for

his own purpose beyond a reasonable doubt.

      As to the money laundering predicate acts, OCGA § 7-1-915 (c) (2) provides

that a person commits the offense of money laundering when that person

      knowing that the moneys involved in a currency transaction represent
      the proceeds of some form of unlawful activity, conducts or attempts to
      conduct such a transaction which in fact involves the proceeds of
      specified unlawful activity . . . [and] [k]nowing that the transaction is
      designed in whole or in part to conceal or disguise the nature, the
      location, the source, the ownership, or the control of the proceeds of
      specified unlawful activity[.]


The evidence established that Carr, who was insolvent prior to meeting the widow,

had accumulated over $1.7 million dollars from the widow’s account within 14

months. As previously noted, the State presented evidence that Carr, using his status

                                         10
as the widow’s ‘s attorney-in-fact under her financial power of attorney to write

checks from the widow’s accounts, did convert funds from the widow’s account

without her permission under the false pretense that the funds were for the widow’s

expenses or were gifts from the widow, and converted said funds for his personal use

to purchase, among other things, five automobiles, professional basketball season

tickets, jewelry, and other personal spending.

      Viewed in the light most favorable to the verdict, we find that there was ample

evidence presented to convict Carr of at least two predicate acts of theft or money

laundering. The predicate acts alleged in the indictment met the definition of a

“pattern of racketeering activity” as required under OCGA § 16-14-3 (8) (2010) of

“at least two [incidents] of racketeering activity . . . that have the same or similar

intents, results, accomplices, victims, or methods of commission or otherwise are

interrelated by distinguishing characteristics and are not isolated incidents.” The State

established a number of instances of racketeering activity that had the same intents

and results (acquisition of money and property), the same victim (the widow), and the

same accomplices (Carr, his father, and another person). The evidence further

established that these instances were not isolated, but a continuing pattern of criminal



                                           11
activity. See Overton v. State, 295 Ga. App. 223, 232 (1) (c) (671 SE2d 507) (2008).

Accordingly, we find no error.

      2. Carr next argues that the trial court committed plain error in its instruction

to the jury on money laundering.2 Carr contends that because the jury was not

provided with an instruction on the essential elements of the indicted charge, Carr’s

convictions should be vacated. We disagree.

      It is well established that “[j]ury charges cannot be viewed in isolation. Rather,

in determining whether there was plain error, jury charges must be read and

considered as a whole.” McCullough v. State, 330 Ga. App. 716, 724 (2) (769 SE2d

138) (2015) (citations and punctuation omitted). Plain error is defined as “that which

is so clearly erroneous as to result in a likelihood of a grave miscarriage of justice or

which seriously affects the fairness, integrity or public reputation of a judicial

proceeding.” State v. Kelly, 290 Ga. 29, 32-33 (2) (a) (718 SE2d 232) (2011)

(citations and punctuation omitted). Georgia courts have adopted the following four

prong test to analyze plain error:



      2
       “[A]ppellate review for plain error is required whenever an appealing party
properly asserts an error in jury instructions.” State v. Kelly, 290 Ga. 29, 32 (1) (718
SE2d 232) (2011). See also OCGA § 17-8-58 (b).

                                           12
      First, there must be an error or defect—some sort of deviation from a
      legal rule—that has not been intentionally relinquished or abandoned,
      i.e., affirmatively waived, by the appellant. Second, the legal error must
      be clear or obvious, rather than subject to reasonable dispute. Third, the
      error must have affected the appellant’s substantial rights, which in the
      ordinary case means he must demonstrate that it affected the outcome of
      the [trial] court proceedings. Fourth and finally, if the above three
      prongs are satisfied, the appellate court has the discretion to remedy the
      error—discretion which ought to be exercised only if the error seriously
      affects the fairness, integrity or public reputation of judicial
      proceedings.


Id. at 33 (2) (a) (citations, punctuation, and emphasis omitted). Accordingly,

“plain-error analysis . . . requires the appellant to make an affirmative showing that

the error probably did affect the outcome below.” Shaw v. State, 292 Ga. 871, 873 (2)

(742 SE2d 707) (2013) (citations and punctuation omitted).

      In the instant case, the indictment charged that Carr committed the predicate

act of money laundering in violation OCGA § 7-1-915 (c) (2). The State was required

to prove that Carr (1) knew the money involved in the currency transaction were the

proceeds from unlawful activity; (2) conducted or attempted to conduct a transaction




                                         13
that involved the proceeds of specified unlawful activity;3 (3) used the funds or

proceeds from the specified unlawful activity; and (4) knew that the transaction was

designed in whole or in part to conceal or disguise the nature, the location, the source,

the ownership, or the control of the proceeds of the specified unlawful activity. See

OCGA § 7-1-915 (c) (2). However, in its instruction to the jury, the trial court

erroneously gave the following charge with no objection :

      A person commits currency transaction fraud or money laundering when
      that person, knowing that the monies involved in the currency
      transaction represent the proceeds of some form of unlawful activity,
      conducts or attempts to conduct such a transaction which in fact
      involves the proceeds of specified unlawful activity with the intent to
      promote the carrying on of specified unlawful activity. (emphasis
      supplied).


      In its order denying Carr’s motion for new trial, the trial court found that while

the first two prongs of Kelly were met—that is, the charge given was erroneous and

obviously so—Carr failed to show that the giving of the incorrect money laundering




      3
        The specific unlawful activity included the purchase of five automobiles,
jewelry, car insurance, professional basketball season tickets, home remodeling,
various withdrawals and deposits, and other miscellaneous spending.

                                           14
charge changed the outcome of the trial or that the error seriously affected the

fairness, integrity, or public reputation of the proceedings. We agree.

      Where the indictment charges a defendant committed an offense by one
      method, it is reversible error for the court to instruct the jury that the
      offense could be committed by other statutory methods with no limiting
      instruction. The defect is cured, however, where . . . the court provides
      the jury with the indictment and instructs jurors that the burden of proof
      rests upon the State to prove every material allegation of the indictment
      and every essential element of the crime charged beyond a reasonable
      doubt.


Sharpe v. State, 291 Ga. 148, 151 (4) (728 SE2d 217) (2012) (citation omitted).

Reviewing the jury instructions as a whole, the record clearly demonstrates that the

trial court read the indictment to the jury and the jury had a copy of the indictment

with them in the jury room during deliberations. The trial court properly instructed

the jury on the state’s burden to prove every essential element of the crimes charged

beyond a reasonable doubt, and instructed the jury that it would be authorized to find

Carr guilty if it believed beyond a reasonable doubt that he committed the crimes as

set forth in the indictment. The trial court further defined the crimes alleged in the

indictment, instructed the jury on the essential elements of the crimes alleged in the

indictment, and reminded the jury that the burden of proof does not shift to the

                                         15
defendant. Under these circumstances, Carr cannot demonstrate plain error. See

Faulks v. State, 296 Ga. 38, 39 (2) (764 SE2d 846) (2014) (no reversible error where

court charged jury on other forms of aggravated assault when indictment only charged

aggravated assault with deadly weapon).

      Additionally, we are not persuaded by Carr’s argument that because the jury

did not specify which predicate acts it found Carr guilty of, there is no way to know

what predicate acts the jury did find, and as such, Carr may have been found guilty

of a crime for which he was not indicted.

      Evidence of two predicate acts will sustain the RICO conviction[;]
      where the evidence authorized the jury to find that defendant committed
      at least two predicate acts, we need not consider the remaining predicate
      acts charged. This is true even where certain predicate offenses were
      improperly charged in the indictment; if two remaining predicate
      offenses were proven beyond a reasonable doubt, the proof was
      sufficient to support a RICO conviction.


      Dorsey v. State, 279 Ga. 534, 540 (2) (a) (615 SE2d 512) (2005) (citations and

punctuation omitted). Thus, even with the removal of the money laundering predicate

act, Carr’s RICO convictions are overwhelmingly supported by the evidence that he

committed predicate acts involving theft. See Mosley v. State, 253 Ga. App. 710, 712

(1) 560 SE2d 305 (2002) (“RICO conviction requires proof that a defendant has

                                         16
committed two or more offenses of the kind included in the RICO statute; it does not

require the State to prove all of the alleged predicate offenses.”). See also Thompson

v. State, 211 Ga. App. 887, 888-890 (1) (b) (440 SE2d 670) (1994) (unnecessary for

appellate court to address possible defects in certain alleged predicate acts where

removal of those acts leaves numerous other predicate acts which properly support

RICO conviction).

      3. Carr next argues that the trial court erred in admitting non-expert opinion

testimony regarding the genuineness of handwriting. We disagree with Carr’s

characterization of the subject testimony and find no error.

      “The admission or exclusion of lay opinion evidence is committed to the sound

discretion of the trial court, and appellate courts will not interfere with such a ruling

absent an abuse of discretion.” Dagne v. Schroeder, 336 Ga. App. 36, 38 (2) (783

SE2d 426) (2016) (citation omitted). OCGA § 24-7-701 (a) provides that “[i]if the

witness is not testifying as an expert, the witness’s testimony in the form of opinions

or inferences shall be limited to those opinions or inferences which are (1) [r]ationally

based on the perception of the witness; (2) [h]elpful to a clear understanding of the

witness’s testimony or the determination of a fact in issue; and (3) [n]ot based on

scientific, technical, or other specialized knowledge[.]

                                           17
      At trial, the State tendered a witness who was qualified without objection as

an expert in forensic accounting and fraud examination. The expert testified that as

part of her training and responsibility, she looks for “things that are odd and

suspicious, including discrepancies in the signatures and handwriting” when

reviewing documents. In particular to the materials reviewed in this case, the expert

testified that while she is not a handwriting expert and could not confirm whose

signature was on the suspicious deposits she reviewed, she could identify differences

in the signatures she saw. Contrary to Carr’s argument, the expert did not testify as

to the genuineness of the handwriting on the documents she reviewed, which would

have been outside the purview of her expertise, but rather, her testimony was

rationally based on her perception of the materials she reviewed. The expert did not

testify as to whether the signatures on the checks belonged to the widow, Carr, or

some other person. The expert merely testified that the signatures on the checks she

reviewed were substantially different and went on to describe the differences she

noticed in her review of the materials.

      Because the record reflects that the expert had the opportunity to form a

reasoned opinion as to the discrepancies in the signatures she saw on various checks



                                          18
while reviewing the financial records in this case, the trial court did not abuse its

discretion by ruling that such testimony was admissible.

      4. Carr contends the trial court committed reversible error by admitting ultimate

issue testimony that was not based on the witness’s firsthand knowledge. Specifically,

Carr argues that the admission over objection of the State’s expert’s opinion

testimony that Carr had converted certain checks for his personal use without benefit

to the victim was not based on any firsthand knowledge. We disagree.

      Generally, “witnesses are not authorized to express their opinions regarding an

ultimate issue in a case, because to do so would invade the factfinding province of the

jury.” Walton v. State, 291 Ga. App. 736 739 (2) (662 SE2d 820) (2008) (footnote

omitted). “However, expert opinion testimony on even the ultimate issue is

admissible where the conclusion of the expert is one beyond the ken of the average

layman.” Id. at 739-740 (2) (citation omitted). In the instant case, the State’s forensic

accounting and fraud expert testified that after conducting an analysis of the financial

records and investigating various transactions, she found transactions where Carr

converted the widow’s funds to his personal use, and from those transactions, the

expert could not discern any financial benefit to the widow. The expert’s testimony

did not reach the question as to whether Carr violated the RICO Act as alleged in the

                                           19
indictment. The expert’s testimony was an assessment of facts and not a legal

conclusion or a conclusion constituting a mixture of law and fact, and provided the

jury with an explanation of the expert’s findings after conducting an investigation.

See Fortner v. Town of Register, 289 Ga. App. 543, 546 (1) (657 SE2d 620) (2008)

(expert testimony admissible where testimony did not opine as to the ultimate issue

for the jury but instead concerned the sequence of events leading up to the event).

      5. Lastly, Carr contends that his conviction should be reversed because he

received ineffective assistance of counsel at trial. Carr argues that his trial counsel’s

failure to file a general demurrer and object to the erroneous jury instruction on

money laundering was so harmful to his ability to receive a fair trial as to require

reversal of his conviction. We disagree.

      To prevail on a claim of ineffective assistance, [Carr] must prove both
      that the performance of his lawyer was deficient and that he was
      prejudiced by this deficient performance. To show that the performance
      of his lawyer was deficient, [Carr] must prove that [he] performed [his]
      duties at trial in an objectively unreasonable way, considering all the
      circumstances, and in the light of prevailing professional norms. And to
      show that he was prejudiced by the performance of his lawyer, [Carr]
      must prove a reasonable probability that, but for counsel’s
      unprofessional errors, the result of the proceeding would have been
      different. A reasonable probability is a probability sufficient to

                                           20
      undermine confidence in the outcome. This burden, though not
      impossible to carry, is a heavy one.


Arnold v. State, 292 Ga. 268, 269-270 (2) (737 SE2d 98) (2013) (citations and

punctuation omitted). “An insufficient showing on either prong relieves the reviewing

court of the need to address the other prong.” Maurer v. State, 320 Ga. App. 585, 591

(6) (740 SE2d 318) (2013) (citation and punctuation omitted).

      a. Carr argues that the indictment failed to adequately allege theft as a predicate

act and thus, trial counsel’s failure to file a general demurrer was deficient. More

specifically, Carr challenges the predicates involving theft on the basis that without

a specific reference to a statute for theft, standing alone the acts alleged in the

indictment cannot constitute a RICO predicate. We disagree.

      “A general demurrer challenges the very validity of the indictment and may be

raised anytime prior to judgment; the special demurrer objects merely to its form or

seeks more information and must be raised before pleading to the indictment.”

Chapman v. State, 318 Ga. App. 514, 516 (1) (a) (733 SE2d 848) (2012) (footnote

and puncutation omitted).

      It is well established that the test for determining whether an indictment
      is sufficient to withstand a general demurrer is whether it contains the
      elements of the offense intended to be charged, and sufficiently apprises

                                          21
      the defendant of what he must be prepared to meet, and in case any other
      proceedings are taken against him for a similar offense, whether the
      record shows with accuracy to what extent he may plead a former
      acquittal or conviction. Thus, if the accused can admit all the indictment
      charges and still be innocent of having committed any offense, the
      indictment is defective.


Id. (footnote and punctuation omitted). “While racketeering activity must have a

crime as its objective, OCGA § 16-14-3 (9) (A) [(2012)] includes within the

definition of racketeering activity to commit, to attempt to commit, or to solicit,

coerce, or intimidate another person to commit any crime which is chargeable by

indictment.” Dorsey, 279 Ga. at 541 (2) (c).

      In its order denying Carr’s motion for new trial, the trial court noted that the

22-page indictment contained “an extremely detailed scheme” which included “the

parties,[Carr], and an overview of the State’s allegations and facts of the case as well

as the overt acts and predicate acts of [Carr].” The trial court concluded that the

indictment, when read as a whole, clearly set forth acts involving theft as

contemplated within the definition of racketeering activity by OCGA § 16-14-3 (9)

(B) (2012) (“‘Racketeering activity’ shall also mean any act or threat involving . . .

theft[.]”) The indictment charged Carr with “acts involving theft” as part of an


                                          22
overarching scheme to unlawfully acquire money and property. The transactions

which the State alleges are criminal racketeering charges are specific money

transactions involving specific persons, places, amounts, items, and dates such that

Carr was sufficiently apprised of the particular charges against him. See State v.

Pittman, 302 Ga. App. 531, 533 (690 SE2d 661) (2010) (“Due process is satisfied

where an indictment puts a defendant on notice of the crimes with which he is

charged and against which he must defend.” (citation omitted)). Accordingly, Carr

has not demonstrated he was prejudiced by his trial counsel’s failure to act. See

Coleman v. State, 318 Ga. App. 478, 482 (2) (735 SE2d 788) (2012) (“a defendant

who was not misled to his prejudice by any imperfection in the indictment (or

accusation or citation) cannot obtain reversal of his conviction on that ground.”

(footnote omitted)).

      Moreover, notwithstanding Carr’s trial counsel’s testimony at the motion for

new trial hearing that although he remembered reviewing the predicate acts alleged

in the indictment along with the discovery, he could not remember whether he

considered filing a general demurrer or the reasons why he did not do so; nothing in

the record suggests that, had he filed a general demurrer, the trial court would have

granted it. See Bradford v. State, 327 Ga. App. 621, 627 (2) (760 SE2d 630) (2014)

                                         23
(where indictment was sufficient to survive a general demurrer, trial counsel’s failure

to file a general demurrer could not be deemed deficient performance). Therefore the

indictment was sufficient to satisfy due process and withstand a general demurrer, and

Carr’s trial counsel was not constitutionally ineffective for failing to challenge it.

Smith v. State, 303 Ga. 643, 647-648 (II) (B) (814 SE2d 411) (2018).

      b. Carr next argues that trial counsel was ineffective for failing to object to the

erroneous jury instruction on money laundering. However, as discussed more fully

in Division 2 of this opinion, Carr cannot demonstrate with reasonable probability

that but for trial counsel’s failure to object, the outcome of the case would have been

different. See Daughtry v. State, 296 Ga. 849, 859-861 (2) (f)-(h) (770 SE2d 862)

(2015). “Where an appellant fails to meet [his] burden in establishing one prong. . .

, we need not review the other, as a failure to meet either of the prongs is fatal to an

ineffectiveness claim.” Leanos v. State, 303 Ga. 666, 669 (2) (814 SE2d 332) (2018)

(citation omitted).

      Judgment affirmed. Doyle, P. J., and Markle, J., concur.




                                          24